DETAILED ACTION
		Application No. 16/918,928 filed on 07/01/2020 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation “the user" line 10, lack of antecedent basis. Appropriate correction is required. 



Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1, 2, 4-5 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At Step 1: The claim 1 recites a search query, accessing by the computer system, measurements of performance of sets of search results, selecting by the computer system, based on the measurements of performance, providing the ranked search results. Therefore, the claim is directed to a process which is a statutory category of invention.
At Step 2A, prong 1, the independent claim 1 recites limitations of “a search query from a user of the online retailer; accessing by the computer system, measurements of performance of sets of search results returned in response to previous user search queries submitted at the online retailer, each set of search results ranked by a machine learning model selected from a store of machine learning models that are each trained to rank search results; selecting by the computer system, based on the measurements of performance, a machine learning model to rank search results for a response to the received search query; and providing the ranked search results for output to the user”. This process a search query, accessing measurements of performance of sets of search results, selecting based on the measurements of performance, providing the ranked search results. This process can be a mental process, as a person can If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 1 recites an abstract idea.
At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claim 1 recites additional elements “a search query..;”, “accessing....;”, “selecting by the computer system, based on the measurements of performance...;”, and “providing the ranked search results...;”.
The limitations, “a search query ...;”, “accessing....;”, “selecting by the computer system, based on the measurements of performance...;”, and “providing the ranked search results...;” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of “searching….;”, “accessing....;”, “selecting…;”, and “providing the ranked search results…;” for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to 
The combination of these additional elements also fails to integrate the recited judicial exceptions into a practical application of the exceptions. In particular, the claim recites additional element – a computer system (in claim 1), a computer system in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of searching, accessing, selecting, and displaying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 
Claims 2, 4-5, 8-10 are dependent on claim 1 and includes all the limitation of claim 1. Therefore, claims 2, 4-5, 8-10 recite the same abstract idea of “Mental 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-5, 8-12, 14-15 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al (US 2014/0297476 A1) in view of Jiang et al (US 2019/0391983 A1).

 	As per claim 1, Wang teaches a method comprising: receiving at a computer system associated with an online retailer, a search query from a user of the online retailer; accessing by the computer system, measurements of performance of sets of search results returned in response to previous user search queries submitted at the online retailer ([0029]-[0030], e.g., discloses wherein one or more responsive products is presented for the searching user at a search results page, the query word has been previously searched for at the search engine, historical user action data associated with the query word exists and is retrieved. Historical user action data associated with a query word comprises data associated with actions (e.g., selections, purchases, accesses) that users have made with respect to products that were presented at previous search results pages returned for a search based on the query word, a search query including the query word within the predetermined historical period is determined from the historical user action data and at least one historical metric is determined for each such product based on the historical user action data (e.g., measurements of performance) ), selecting by the computer system, based on the measurements of performance, a machine learning model to rank search results for a response to the received search query and providing the ranked search results for output to the user ([0040], [0042],[0052], [0054] e.g., discloses wherein assignments of higher priority or lower priority corresponding to each product of a sample pair are determined based on 
Wang does not explicitly teach each set of search results ranked by a machine learning model selected from a store of machine learning models that are each trained to rank search results.
However, Jiang teaches each set of search results ranked by a machine learning model selected from a store of machine learning models that are each trained to rank search results ([0060], e.g., discloses wherein machine learning rank model may use different ranking and machine learning models to rank the records).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Jiang with the teachings of Wang in order to efficiently enabling a method for utilizing a machine learning process to optimize a ranking performance metric (Jiang).
 	As per claim 2, further comprising measuring the performance of the sets of search results, wherein measuring the performance comprises, for each of the previous user search queries: applying one of the machine learning models selected from the store to rank search results that match the previous user search query; returning the ranked search results that match the previous user search query for output to a corresponding user; and capturing a metric indicating performance of the output search results (see rejection of claim1 above). 

 	As per claim 5, wherein selecting the machine learning model based on the measurements of performance comprises selecting a machine learning model from the store that has a highest probability of achieving a specified performance criterion ([0040], [0042],[0052], [0054], machine learning is used to establish a relational model of the ranking features and ranking results by estimating the weightings for the various ranking features based on the training data, Wang). 
 	As per claim 8, further comprising: receiving user feedback indicating a relevancy of the ranked search results and storing the received user feedback as a performance metric associated with the ranked search results ([0003], [0006], Wang). 
 	As per claim 9, wherein the ranked search results include one or more products offered for sale by the online retailer that are determined to match the received search query ([0004]-[0005], [0035], e.g., products offered for sale by e-commerce websites). 
 	As per claim 10, wherein selecting the machine learning model to rank the search results for the response to the received search query comprises selecting a first machine learning model to rank the search results for the received search query and 
 	Regarding claim 11, claim 11 is rejected for substantially the same reason as claim 1 above and for receiving a subsequent search query from a subsequent user of the online retailer (see [0105], e.g., Ranking module is configured to receive a subsequent search request including the query word. Ranking module is configured to rank at least a plurality of products responsive to the subsequent search request). 

Regarding claims 12, 14-15, 18-19, claims 12, 14-15, 18-19 are rejected for substantially the same reason as claims 2, 4-5, 8-10 above. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].


Allowable Subject Matter
	Claims 3, 6, 13 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 

Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Wright et al discloses US 20200341987 A1 RANKING DATABASE QUERY RESULTS.
Kulkarni et al discloses US 20120078825 A1 SEARCH RESULT RANKING USING MACHINE LEARNING.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Mohammad A Sana/Primary Examiner, Art Unit 2166